IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 


NO. PD-1068-11


JERRY DON CALDER, Appellant
 
v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT'S 
PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS
DALLAS COUNTY


Per curiam.

O P I N I O N 


	Appellant was convicted of securing execution of a document by deception and was
sentenced to confinement for ten years, which was probated for five years.  The Court of
Appeals affirmed the conviction. Calder v. State, (Tex. App. -- Dallas, No. 05-10-00092-CR, delivered May 24, 2011).  Appellant's petition for discretionary review was dismissed
as untimely filed on August 24, 2011.  Appellant has filed a motion for rehearing requesting
reinstatement of his petition and filing of his amended petition for discretionary review so
that it will be considered by this Court.  Appellant's motion for rehearing is granted.  His
amended petition for discretionary review received in this Court on August 30, 2011, is filed
as of October 5, 2011, and will be considered in accord with Tex.R.App.P. 68.  (But see
order striking amended petition).
 

Delivered October 5, 2011
Do not publish